EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a divorce case.
The wife has appealed and contends that the trial court erred in granting the custody of the parties’ two young daughters to the husband and in allowing the use of the marital home by him. Because of the vast number of cases upon those same legal subjects, this court pretermits a summary of the evidence as to either issue, since little or nothing would be contributed to the law by summarizing or by detailing the facts of this case.
Custody is awarded according to the best interests of the children. The ore tenus rule applies, and a review and study of the trial evidence and of the briefs of able counsel do not convince us that the trial court either abused its discretion or was palpably wrong and unjust in awarding custody of the children to the husband. Thompson v. Thompson, 431 So.2d 1310 (Ala.Civ.App.1983).
Further, this court can find no abuse of discretion in the property division, especially since the use of the marital home was granted to the husband, who was the *105custodial parent. Mansell v. Mansell, 437 So.2d 588 (Ala.Civ.App.1983).
The final divorce judgment in this case is affirmed.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.